Citation Nr: 0217097	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for postoperative 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from March 1977 to September 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Although the veteran had initiated an appeal of the issues 
of greater ratings for his service-connected hearing loss 
and tinnitus, he indicated on his substantive appeal, 
received in February 2001, that he was appealing only the 
issue of an increased rating for his hemorrhoids.  


FINDING OF FACT

The medical evidence shows that the veteran has multiple, 
recurrent, medium-sized hemorrhoids that are very painful 
and bleed regularly.  


CONCLUSION OF LAW

Postoperative hemorrhoids are 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.114, Code 7336 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 2000 rating decision, August 2000 statement of the 
case, and June 2001 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  Communications 
received from the veteran have evidenced a knowledge of the 
criteria required for an increased rating and he has 
indicated his belief that the evidence of record clearly 
warrants a 10 percent rating for his hemorrhoids.  In light 
of those facts and considering the action taken herein, the 
Board finds no prejudice in proceeding with a decision at 
this time without providing him with a formal letter 
advising him of the required notification provisions of the 
VCAA.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
private medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures warrants a 20 
percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Code 7336.  

The record shows that the veteran has undergone multiple 
hemorrhoidectomies, most recently in 1990 and 1997.  Prior 
to the 1997 surgery, the veteran was noted to have moderate 
to severe anal stenosis and structure, with excessive 
scarring and skin tags.  There were thrombose hemorrhoids in 
three quadrants.  On examination in March 1997, no abnormal 
findings were noted and the veteran was reportedly 
asymptomatic.  

A VA compensation examination was conducted in April 2000.  
At that time, the veteran reported that he still had trouble 
with his bowels, with bleeding with every bowel movement.  
On examination, there was evidence of medium-sized 
hemorrhoids again in three quadrants.  They were not 
reducible.  The examiner found no evidence of malnutrition, 
significant anemia, bleeding, or thrombosis.  

Since the most recent examiner described the veteran's 
current hemorrhoids as medium-sized, they are apparently not 
"large," as contemplated by the rating schedule.  They were 
also not thrombotic.  However, given the veteran's multiple 
hemorrhoidectomies, as well as the findings at the time of 
the 1997 hemorrhoidectomy, his current hemorrhoids are 
clearly "recurrent."  The most recent examiner did note that 
his current hemorrhoids were irreducible.  The veteran has 
indicated that they are "quite painful," "itchy and drip 
blood."  

While the recent symptoms and clinical findings do not meet 
all of the criteria for a 10 percent rating as set forth in 
the rating schedule, they clearly do meet some of the 
criteria for that rating and one of the criteria for a 
20 percent rating.  The Board finds that, in light of the 
provisions of 38 U.S.C.A. § 5107(b), as well as 38 C.F.R. 
§ 4.7, the current manifestations of the veteran's 
hemorrhoid disability warrant assignment of a 10 percent 
disability rating.  

Accordingly, the Board concludes that an increased rating of 
10 percent disabling, as requested by the veteran, is 
warranted for his service-connected postoperative 
hemorrhoids.  


ORDER

An increased rating of 10 percent for postoperative 
hemorrhoids is allowed, subject to the law and regulations 
governing the award of monetary benefits.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

